ON REHEARING.
Grice, Justice.
The views of the writer on rehearing, concurred in by Justices Bell and Jenkins, are as follows:
Counsel for the plaintiff insists that the decision in Ben Hill County v. Massachusetts Bonding & Insurance Co., 144 Ca. 325 (87 S. E. 15), holds the contrary to what has been ruled in the instant case. There the execution was against the sheriff, and the company as his surety. Application was made by plaintiff in fi. fa. to the judge of the superior court for the appointment of a receiver to take charge of a sufficient amount of the funds which the company had on deposit with the treasurer of the State, to satisfy the execution. No previous levy of the execution was made on the property of the sheriff or his surety. The sheriff denied that he owed the county anything. This court held that since an affidavit of illegality will not lie until there has been a levy on property, the surety company had no legal remedy, and affirmed a judgment which enjoined the county from proceeding further with the receivership, and held that the facts furnished a basis for an equitable proceeding in which the rights of all the parties could be settled. In that case the equitable relief was granted because the county through a receiver was about to sell and apply to the satisfaction of its execution property of the surety. The threatened injury there was that its property would be sold. In such a situation the law afforded no remedy at all to the surety, unless in equity. In the instant ease there is no threat to apply any prop*865erty of the plaintiff (the defendant in execution) to the satisfaction of the fi. fa. The threat is, according to the petition, that the ordinary will attach her for contempt. If her basic contention, to wit, that the ordinary has no power to use this fi. fa. as the foundation of a contempt proceeding against her, be sound, then the law does afford her, in case she is arrested, a plain and adequate remedy for its illegal use, to wit, an application for the writ of habeas corpus. It is further insisted that habeas corpus is not an adequate remedy, because it would greatly embarrass and humiliate the plaintiff to be arrested, even though she be discharged after a hearing. If that contention were to be granted, the door of equity would be opened to every person about to be illegally restrained of his liberty; a proposition which only needs to be stated in order to make apparent its unsoundness.
It was urged in the motion that equity had jurisdiction in order to have expunged from the records of the court of ordinary all of the proceedings in reference to the attachment for contempt. That a court of equity has broad powers must be conceded. In many cases it may restrain, and in many others it may compel; but it is asking too much of it to seek the obliteration of the records of a court of record. There is one notable instance in Georgia where the General Assembly expunged a portion of its own records. Marbury and Crawford’s Digest, 573, 780, sec. 2. The Senate of the United States, on March 10, 1837, ordered expunged from its own records the resolutions of censure adopted by that body on March 28, 1834, in relation to the conduct of Andrew Jackson (Thirty Years in the U. S. Senate, by Thomas H. Benton, 528, 730); but they are far from being judicial precedents for the relief here sought. The law requires the ordinary as ex-officio clerk to keep a record of his acts. It would be an usurpation of power for a court of equity to order him to expunge that which the law requires him to preserve, whether the order as passed was legal or illegal.
However, on rehearing the court stands evenly divided as to whether the former judgment of affirmance should be adhered to, or whether it should be vacated and the judgment of the trial court reversed. Bussell, C. J., Atkinson, P. J., and Hutcheson, J., favor a reversal. Justices Bell, Jenkins, and Grice are of a contrary opinion. The judgment of affirmance is therefore adhered to by operation of law.